Case 2:20-cv-05036-AB-MAA Document 23 Filed 08/25/20 Page 1 of 1 Page ID #:116



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
   9
                                  WESTERN DIVISION
   10

   11
         C.H., a minor, by and through his              Case No. 2:20-cv-05036-AB-MAA
   12
         Guardian, Marc Halpin, individually and
         on behalf of all others similarly situated,
   13
                      Plaintiff,                        [PROPOSED] ORDER
   14
                                                        REGARDING STAY OF
         vs.                                            PROCEEDINGS
   15

   16
         TIKTOK, INC., a corporation, and               Judge: Hon. André Birotte Jr.
         BYTEDANCE, INC., a corporation,
   17
                      Defendants.
   18

   19

   20          Pursuant to the parties’ joint request, it is hereby ORDERED that this
   21   action shall remain STAYED pending its transfer to the Northern District of
   22   Illinois pursuant to the JPML Transfer Order and Conditional Transfer Order.
   23          IT IS SO ORDERED.
   24
        Dated: August 25, 2020__
   25                                                   Honorable André Birotte Jr.
   26
                                                        United States District Judge

   27

   28
                                                    1
                                   ORDER REGARDING STAY OF PROCEEDINGS
